— Order reversed on the law and facts as matter of discretion, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: This case was on the trial calendar for two years without having been moved for trial by the plaintiff, and when moved for trial by defendants, they were informed by plaintiff’s attorney of record that plaintiff would not appear to prosecute the action, and that defendants might proceed upon his default. Plaintiff waited six and one-half months after entry of judgment before moving to open his default. During the pendency of the action, and about one year and nine months before the judgment of default was taken by defendants, the court made two orders: One directing plaintiff to furnish a bill of particulars, and one directing him to appear for a physical examination, and plaintiff obeyed neither order. All the above-mentioned facts are undisputed. It is also claimed by defendants, though disputed by plaintiff, that plaintiff also failed to obey an order to give security for costs required of a plaintiff non-resident of the State. Under the circumstances stated the plaintiff was not entitled to the order appealed from. AH concur. (The order grants plaintiff’s motion to vacate judgment of dismissal of complaint obtained by defendants by reason of plaintiff’s default in appearance at the trial of the action.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.